DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  “an amount of adsorption material coated in the heat exchanger channels is less than 5% of an amount of adsorption material coated in the sorption channels” should be changed to --an amount of an adsorption material coated in the heat exchanger channels is less than 5% of an amount of the adsorption material coated in the sorption channels--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loffler (US 2006/0048538) in view of Nam (US 2013/0192281) and Fukami (US 4460388) as evidenced by Takada (20120043064).  
Regarding claim 17, 
Referring to at least Fig. 2, Loffler teaches an absorptive (see pars. 1, 26)  air-air (see pars. 4, 28-29) heat exchanger E, wherein the channels of the heat exchanger have no internal fins (see Fig. 2), wherein the heat exchanger has sorption channels 11 (see par. 27), the sorption channels coated with an adsorption material 12 in at least one flow direction, the adsorption material comprising zeolite, silica-gel, or lithium chloride (see par. 30),  and heat exchanger channels 10 in at least one other flow direction (see par. 27), wherein an amount of adsorption material coated in the heat exchanger channels is less than 5% of an amount of adsorption material coated in the sorption channels (e.g. wherein only the sorption channels 11 comprise adsorption material 12).
Loffler does not teach the adsorption material comprising water-adsorbing metal-organic frameworks, wherein a coating thickness of the adsorption material in the sorption channels is from 10 to 200 um. 
Nam, directed to an adsorption system for plated heat exchangers (see par. 4), teaches 
an adsorption material comprising water-adsorbing metal-organic frameworks (e.g. an MOF, see pars. 4, 7, 53, 55-56), wherein a coating thickness of the adsorption material in a sorption channels is from 10 to 200 um (e.g. 0.01 to 0.2 mm; see pars. 4, 58).
Nam teaches that a water-absorbing metal-organic framework, or MOF, adsorption material can have strong water binding sites while also maintaining storage space and hydrophilic micropore environment (see par. 55); the adsorption material can also have impressive gas uptake capacities (see par. 55). 
Nam further teaches that the choice of layer thickness can influence the thermal resistance of the layer (see par. 35). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Loffler by Nam such that the adsorption material comprises water-adsorbing metal-organic frameworks, wherein a coating thickness of the adsorption material in the sorption channels is from 10 to 200 um, with the motivation of utilizing an adsorption material having strong water binding sites while also maintaining storage space and a hydrophilic micropore environment (see Nam par. 55), and having impressive gas uptake capacities (see Loffler par. 55), while also providing a suitable thermal resistance. 
Loffler teaches that the heat exchanger is a counter-flow or cross-counterflow heat exchanger (see par. 27) and therefore does not teach that the heat exchanger is a cross-flow heat exchanger wherein the sorption channels have a channel width of from 0.5 to 2 mm. 
Referring to Fig. 2, Fukami, directed to cross flow heat exchangers, teaches a cross-flow heat exchanger wherein the flow channels have a channel width C of 1 to 3 mm (see col 4, lines 34-35). 
It is known in the art that a cross-flow type heat exchanger has advantages (e.g. relative to at least a counter-flow heat exchanger), where, for example, the actual volume to be assembled into an apparatus is smaller, and also, the processing of the element itself is also easier, because the cross-flow type does not require a header (i.e., the part that divides the two fluids used for the total heat exchange process and that introduces the divided fluids into the total heat exchange element flow passages), which is structurally indispensable in the counter-flow type (see Takada par. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Loffler by Fukami to comprise a cross-flow heat exchanger with the motivation of assembling a smaller apparatus, wherein the processing  of the heat exchanger is easier (see Takada par. 3), while obtaining a heat exchanger with sorption channels of desired dimensions to comprise a relatively smaller apparatus.  
Regarding claim 23,
Loffler teaches wherein the heat exchanger channels have no adsorption material (see Fig. 2). 
Regarding claim 24,
Loffler as modified above teaches wherein the channel width of the sorption channels is from 0.7 to 1.5 mm (e.g. 1 to 3 mm , see Fukami, col 4, lines 34-35). 
Regarding claim 25,
Loffler as modified above teaches wherein the coating thickness of the adsorption material in the sorption channels is from 20 to 150 um (e.g. e.g. 0.02 to 0.15 mm; see Nam pars. 4, 58).
Response to Arguments
Previously entered rejections under 35 USC 112 are withdrawn. 
Applicant’s arguments, filed 2/21/2022, with respect to the rejection(s) of claim(s) 17 under Kubota have been fully considered and are persuasive as Kubota teaches a heat exchanger with internal fins.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Loffler which teaches a heat exchanger without internal fins. 
The examiner maintains that the specific thickness of an adsorption material is a results effective variable. Nonetheless, as Nam specifically teaches the claimed thickness of an adsorption material, therefore Applicant' s arguments with respect to the specific thickness of the adsorption material as recited in claim(s) 17 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763